DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with an after final response on February 7, 2021. Claims 21-31, 37-57, 59-61 are currently pending.  The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Note

Examiner notes that the previous response should have been a non-final rejection instead of a final rejection based on the board decision reconsidered that re-affirmed examiner’s rejections and rational but designated the rejection as a new grounds for rejection based on the appellant’s request (see p. 1 on decision on reconsideration on 5/26/20).  

Response to Amendments

The 103 rejections of claims 21-31, 37-57 are maintained.  
The 103 rejections of claims 59-61 are withdrawn; however, a new 103 rejection for claims 59-61 in light of the Gopal reference.   
The 112 rejections of claims 59-61 are withdrawn in light of applicant’s amendment to the specification.  

Response to Arguments


Applicant argues on p. 12 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 12 of the remarks that the PTAB board decision affirmed applicant’s position that the term “energy response attribute” means “an attribute of a facility that affects how the energy consumption of the facility can be made to change in response to stimuli.”  Applicant argues that one just need to plug in the board decision and this cannot possibly be an energy response attribute and therefore all the rejections should be withdrawn.  If applicant’s argument were persuasive, then the board would have reversed the examiner; however, the board affirmed the examiner.  The 1/15/20 board decision on p. 5 recites "We find that Appellant’s definition of “energy response attributes” is the broadest reasonable interpretation of that term, as would be understood in light of the Specification, and we adopt it here. Appellant’s argument with respect to Drees is that Drees describes energy consumption of a building, but not an energy response attribute as required by claim 21. Appeal Br. 21. We are not persuaded by Appellant’s argument."  The board decision on 1/15/20 affirmed the examiner’s 103 rejection.   Moreover, in the decision on reconsideration on 5/26/20 on p. 4, the board states “Appellant argues that the term “energy response attribute” as recited in the claim was misconstrued by the Examiner. We disagree. The Decision addresses the proper interpretation of this term and agreed with Examiner’s interpretation that an energy response to a change in an HVAC setpoint meets the limitation of an energy response attribute. Dec. 5-6. The Decision cited paragraphs 38 and 40 of Drees to support this conclusion; the Decision also referred to rejected dependent claim 29. Id. The Examiner also cited paragraphs 38 and 40, inter alia, of Drees as meeting the “energy response attribute.” Final Act. 14 (in discussing claim 29). Accordingly, we find no 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 21-31, 37-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drees et al. (US 2011/0047418 A1) (hereinafter Drees) in view of Brickfield et al. (US 2008/0177423 A1) (hereinafter Brickfield) in view of Crabtree et al. (US 2010/0217550 A1) (hereinafter Crabtree).

Claims 21, 37 and 48:
Drees, as shown, discloses the following limitations of claims 21, 37 and 48:
A method (and corresponding system and computer readable medium) of managing energy consumption in a portfolio of facilities (see para [0027], [0057], [0091]), each facility having at least one controllable energy-consuming component and at least one energy response attribute (see para [0007], [0025]-[0029], [0091]), 
the method comprising the steps of: unbundling energy response  attributes from each of the facilities (see para [0057], "In addition, the GUI elements may summarize relative energy use and intensity across different buildings (real or modeled), different campuses, or the like." where summary of energy usage can be considered unbundled attributes and see para [0091]); 
rebundling the unbundled attributes into aggregations (see para [0057], " Other GUI elements or reports may be generated and shown based on available data that allow facility managers to assess performance across a group of buildings from one screen. The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like. The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping." where para [0003], [0095] shows faults are related to energy consumption and because the subsystems are bundled together, they are necessarily unbundled from the building and then rebundled in a different grouping to control their performance and see para [0076], [0091]-[0092]); and 
controlling the components of each building to support deployment of each resource in at least one market (see para [0059]-[0069], [0091]-[0095]); 
wherein at least one of said unbundling and rebundling steps are optimized with respect to at least one objective (see para [0029], [0061]).
Although Drees shows bundling attributes into aggregation, it may not be explicit that it is an energy response attribute that are aggregated.  In analogous art, Brickfield discloses that energy attributes are aggregated (see para [0102]-[0104], [0115], [0119]-[0121] and see para [0102], [0217], [0227]-[0228], showing controlling multiple devices  and see para [0109], [0217], showing control over multiple building and see para [0105], showing AI and neural networks for leveraging response attributes differently depending on demands.  Examiner notes that at least the paragraphs of Brickfield further support unbundling and rebundling steps are optimized with respect to at least one objective).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Drees with Brickfield because using such attributes in energy consumption decisions provides an opportunity to maximize 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for automatic energy management and energy consumption reduction, especially in commercial and multi-building systems as taught by Brickfield in the system for using rule-based fault detection in a building management system of Drees, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Brickfield and Drees, however, do not specifically disclose said aggregation including attributes from plural facilities and representing a synthetic resource.  In analogous art, Crabtree discloses the following limitations:
with at least one said aggregation including attributes from plural facilities and representing a synthetic resource (see para [0078], showing that neighborhood or campus can consist of iNodes and the nodes can be managed together and see para [0073], showing settings of control elements of child nodes such as switches and collects all of this data and aggregates the child node data which can be considered equivalent to a synthetic resource, based on applicant's definition of synthetic resource in the specification and see para [0063], [0088], [0094], [0108], [0115]-[0117]);
predicting energy consumptive behavior of said synthetic resource in response to possible future stimuli and based on said attributes included in said synthetic resource (see para [0091], "Essentially any statistics that can be calculated based on data available about users, their loads and available energy resources, their behaviors (for instance, one might be able to infer that a user is at home based on dynamic behavior of power usage, and use this to predict how responses might differ from those of a user away from home; in fact, preferences can be stated according to away or at home profiles, which can be inferred or directly declared as is done with home security systems when a user clicks "Away" to tell the system he is leaving the house), the consistency of their responses, their demographics, and so forth." and see para [0088], "if a user has volunteered to make several resistive loads such as water heaters and resistive space heaters available for reduction on demand, expected response may be calculated by estimating the probability that said loads are actually active at the time of a request, based on previous history of the activation times for said loads. Alternatively, said resistive loads might always be on, yet an end user might occasionally override response actions locally, and statistics server 1030 may estimate likely load reduction by estimating the probability that an end user will override a demand reduction signal based on previous override history. In both of these examples, and indeed in any statistical calculation made by statistics server 1030, previous history data can be for the user concerning whom a statistics is being calculated, or it can optionally be historical data from a plurality of users who are judged by statistics server 1030 to have similar characteristics.").  Examiner further notes that claim 37 specifies this is achieved via a software based predictor and examiner notes that para [0091] shows that software executes 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Crabtree with Brickfield and Drees because integrating aggregation data from a plural facilities and representing a synthetic resource would enable better allocation of resources and thus lead to optimization of transmission and distribution of the grid system and improve management of such markets (see Crabtree, para [0027]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for electric grid utilization and optimization as taught by Crabtree in the Drees and Brickfield combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22, 38 and 49:
Further, Drees discloses the following limitations:
wherein said synthetic resources includes multiple different attributes (see para [0057], [0061], [0074])
In addition, Crabtree discloses this limitation at at least para [0073], showing a plurality of signals which are tied to attributes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for electric grid utilization and optimization as taught by Crabtree in the 

Claims 23, 39 and 50:
Further, Drees discloses the following limitations:
wherein the said at least one market is one of energy, capacity, spinning reserve, frequency regulation, and load balancing (see para [0041], [0061], [0064]-[0065], [0069])

Claim 24:
Further, Drees discloses the following limitations:
wherein the at least one market comprises an internal market among electric system participants (see para [0091], where a campus can be considered participants of an internal market )

Claim 25:
Further, Drees discloses the following limitations:
wherein at least one of the unbundling and rebundling steps utilizes decision analysis (see para [0038]-[0039], [0091])

Claim 26:
Further, Drees discloses the following limitations:
wherein at least one of the unbundling and rebundling steps utilizes computer models of said facilities (see para [0053], [0057], [0066], [0074])

Claims 27, 40 and 51:
Further, Drees discloses the following limitations:
wherein optimizing at least one of said unbundling and rebundling steps comprises selecting which of the markets in which to deploy said synthetic resource and further selecting when said synthetic resource is deployed (see para [0061]-[0064]).

Claims 28, 41 and 52:
Further, Drees discloses the following limitations:
wherein at least one of said unbundling and rebundling is optimized over multiple time horizons (see para [0057])

Claims 29, 42 and 53:
Further, Drees discloses the following limitations:
wherein at least one of said attributes comprises an electric power response of an HVAC system or component thereof to a change of at least one of: an HVAC system setpoint, HVAC system controller setting, or electric power supply frequency (see para [0038]-[0040], [0091], [0097]).

Claims 30, 43 and 54:
Further, Drees discloses the following limitations:
wherein said HVAC system setpoint is one of chilled water supply, supply air temperature, duct static pressure, or hot water supply (see para [0038]-[0040], especially para [0040], " For example, the integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature (or another component that directly or indirectly affects temperature) does not result in an increase in fan energy (or other energy used to cool a space) that would result in greater total building energy use than was saved at the chiller. The integrated control layer 116 may also be configured to provide feedback to the demand response layer 112 so that the demand response layer 112 may check that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, 

Claims 31 and 44-45:
Further, Drees discloses the following limitations:
wherein said unbundling and rebundling steps comprise determining optimal aggregations for set of advocate facilities, wherein the set of advocate facilities is a subset of said portfolio (see para [0076]-[0078], where building subsystems can be considered subset of campus and see para [0091]-[0092], showing hierarchical relationships which shows subsets), and 
said controlling step comprises controlling components in all of the facilities of said portfolio in accordance with a control plan determined for said subset (see para [0076]-[0078]).
wherein said controller controls the components of all of the facilities in said portfolio according to a control plan optimized with respect to a representative subset of said facilities in said portfolio (see para [0076]-[0078], [0091]-[0092])
wherein each member of said subset is selected based on similarities of physical features to plural facilities that are in said portfolio but not included in said subset 

Claim 46:
Further, Drees discloses the following limitations:
wherein said controller simultaneously optimizes deployment of plural aggregations each with respect to a different grid market (see para [0033], [0038], [0061], [0063])

Claim 47:
Further, Drees discloses the following limitations:
wherein said objective is selected from the group of: increased revenue, reduced capital expense, reduced operating expense, energy efficiency, peak demand reduction, financial risk management, and reliability (see para [0067]-[0068], [0076], [0091])

Claims 55-57:
Further, Drees discloses the following limitations:
wherein said controlling step comprises generating for each of said facilities a set of control signals for controlling operation of said energy consuming components, and providing said sets of control signals to respective facilities (see para [0068], "All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) 

Claims 59-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drees, Brickfield and Crabtree, as applied above, and further in view of Gopal et al. (US 2008/0046387 A1) (hereinafter Gopal).

Claims 59-61:
Drees, Brickfield and Crabtree do not specifically disclose each control signal set controlling operation of said components over a respective control period shorter than said planning period.  In analogous art, Gopal discloses the following limitatins:
predicting energy consumptive behavior over a planning period of time, said controlling step comprises providing a sequence of said control signal sets for controlling operation of said components over said planning period (see para [0014], "A local area network is used to connect the various switches of the power circuit, remote controlled energy devices, and measurement devices to a control processor that provides near real time decisions. To make the invention practical and usable such decisions based on optimization criteria, historical information, and 
each control signal set controlling operation of said components over a respective control period shorter than said planning period (see para [0014], [0033], where real time decision making are for optimization goals and energy control where it would be obvious to one of ordinary skill in the art the energy control could be the energy control shown in the Drees, Brickfield and Crabtree combination and where real time is a shorter time period than the long term planning period.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Gopal with Brickfield, Drees and Crabtree because controlling energy at a shorter time period than the planning period can enable more optimization of energy consumption by following optimal decisions that can be related to financial gains (see Gopal, para [0009]-[0013]).  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624